DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 23, 28, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “sufficient” is recited. Notably, ‘sufficient’ appears to be a subjective term or relative terminology that does not adequately apprise a person of ordinary skill in the art the scope of applicant’s invention. For the purposes of examination, the limitation “sufficient” is construed to read as “configured”.
Regarding claims 23 and 28, the limitation “and/or” is recited. The limitation is confusing at it is unclear if both are necessary to infringe upon applicant’s invention or just one entity pertinent ‘and/or’ are. For the purposes of examination, the limitation “and/or” is construed as “or”
Claims 15 and 40 are additionally rejected under U.S.C. 112b or pre-AIA  U.S.C. 112 second paragraph as being dependent on a rejected antecedent claim (claims 14 and 28)
Double Patenting
Applicant is advised that should claims 1 and 24 be found allowable, claims 28 and 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As the omission of “for being” does not avail a difference in scope of the claim, particularly because the subject matter omitted in claim 28 is in the preamble which does not carry patentable weight. “a weight bearing device for being located overhead” is not patentably different from “a weight bearing device located overhead”; particularly where all other limitations are verbatim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12, 17-18, 22-23, 28, and 50 are is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Horndacher et al. (U.S. Pub. No. 20150014613); hereafter "Horndacher".
Regarding claim 1, Horndacher discloses (FIGS. 1-4) a weight bearing device (Title: Hoist) for being located overhead (Title: Hoist) to support the weight of a load applied to the device in use (Title: Hoist), the device comprising: a reel (2; FIG. 1) for winding up or unwinding a support belt ([0002]: “cable”) for supporting the load, the reel being rotatable about a first axis of rotation (about 12; FIG. 1); a locking mechanism (correspondent to 24, 26-29; FIG. 3) for locking the reel against rotation about the first axis of rotation and thereby unwinding of the support belt (as illustrated between FIGS. 1 and 4, the locking mechanism (about 26/29) is a pawl and ratchet that arrests the rotation of the shaft 12); and an actuator element (about 27; FIG. 3) for being driven about a second axis of rotation (about 24; FIG. 3) to drive the locking mechanism (26/28; FIG. 3) to lock the rotation of the reel when the weight of the load is applied to the support belt, and wherein the reel is released by the locking mechanism when the weight of the load is removed from the support belt. Notably, in [0010] it is disclosed that “If the rotational speed of the cable drum increases, the rotational speed of the driving toothed wheel also increases. Due to the increased speed, the anchor is now accelerated more in the direction of engagement with the ratchet wheel and, consequently, lifts off the tip of the toothed wheel” and in [0055] “As soon as an overspeed occurs, the anchor engages in the ratchet wheel and causes a rotary movement of the carrier on which the anchor is seated. This rotary motion is used to trigger a mechanical braking arrangement coupled to the cable drum.” And [0049] “the amplitude has become large enough, the pawl 28 will move closely enough in the direction of the shaft 18 that the pawl 28 will enter the gap between two detent teeth 32. In that event, the steep flank 33 of the pawl 28 moves against the corresponding steep flank of the pawl 28 and locks the anchor 26 in this engagement position” Where notably, an increase of speed is respective to an increased load upon the hoist system, and unlocks when such load is removed as such lock system is mechanically driven [0011]. Where it is considered that applicant sets forth in Specification [page 11] “support belt 26 can be any type of belt deemed suitable and may, for example be a… cable”. Therefore, Horndacher would avail an appropriate ‘support belt’ as understood by applicant’s disclosure.
Regarding claim 2, Horndacher discloses (FIGS. 1-4) the device according to claim 1, further comprising: a pulley wheel (17; FIG. 3) for being rotated (as illustrated in FIG. 3 by arrow) to drive rotation of the reel to wind up or unwind the support belt in the absence of the weight of the load being applied to the support belt; and a pulley belt (35; FIG. 3) passing about the pulley wheel (as illustrated in FIGS. 3 and 4) and arranged for being pulled to drive the rotation of the pulley wheel (as illustrated in FIGS. 3 and 4).
Regarding claim 3, Horndacher discloses (FIGS. 1-4) the device according to claim 2, wherein the first axis of rotation is defined by a rotatably mounted main shaft (12; FIG. 1), and wherein the reel and the pulley wheel are fixedly mounted on the main shaft (As illustrated between FIGS. 1 and 3/4).
Regarding claim 4, Horndacher discloses (FIGS. 1-4) the device according to any one of claims claim 1, further comprises comprising a damping system (37; FIGS. 2-4) for damping the locking of the reel by the locking mechanism (As illustrated between FIGS. 3-4), and wherein the damping system is configured to drive disengagement of the locking mechanism to permit rotation of the reel for unwinding of the belt from the reel ([0052]: “With the use of the bias spring 37 in conjunction with the moment of inertia of the anchor 26 it is possible to achieve a balance that ensures that the pawl 28 of the anchor 26 will safely engage in the gap between the teeth 32, only when an appropriate overspeed of the cable drum has been reached”, when the weight of the load is removed from the support belt ([0052]).
Regarding claim 6, Horndacher discloses (FIGS. 1-4) the device according to claim 1, wherein the actuator element is disposed in an offset position (correspondent to 27, and about 24; FIGS. 3 and 4) with respect to the second axis of rotation (24; FIG. 3) and is arranged to be driven about the second axis of rotation with application of force to the actuator element by the support belt upon the weight of the load being applied to the support belt ([0052]; as set forth and explained in claim 1 prior).
Regarding claim 7, Horndacher discloses (FIGS. 1-4) the device according to claim 1, wherein the locking mechanism comprises: at least one ratchet wheel (11/29; FIG. 4) arranged to rotate about the first axis of rotation with the rotation of the reel (as illustrated in FIG. 4); and at least one pawl (39/28; FIG. 4) pivotable about the second axis of rotation (about 24; FIG. 3) into engagement with the ratchet wheel to lock the reel (as illustrated in FIGS. 4).
Regarding claim 8, Horndacher discloses (FIGS. 1-4) the device according to claim 7, wherein the actuator element (correspondent 27; FIG. 4) is disposed in an offset position with respect to the second axis of rotation (about 24; as illustrated in FIG. 3 and 4) and is arranged to be driven about the second axis of rotation with application of force to the actuator element by the support belt upon the weight of the load being applied to the support belt ([0052]; as further explained in claim 1 prior), and wherein the pawl (28/39; FIG. 4) is located to be driven into engagement with the ratchet wheel (29/11; FIG. 4) by the rotation of the actuator element about the second axis of rotation (as illustrated in FIG. 4).
Regarding claim 9, Horndacher discloses (FIGS. 1-4) the device according to claim 8, wherein the device further comprises the support belt  ([0002]: “cable”), and the support belt hangs from the reel and wraps about one side of the actuator (as conveyed through FIG. 1) for applying the force to the actuator element to drive the actuator element about the second axis of rotation (as clarified in [0052] and further clarified and explained in claim 1 prior).
Regarding claim 10, Horndacher discloses (FIGS. 1-4) the device according to claim 8, further comprising a damping system (correspondent to 37; FIGS. 2-4) for damping the engagement of the ratchet wheel by the at least one pawl (As illustrated between FIGS. 2-4; clarified in [0052]), and wherein the damping system is configured to drive disenqaqement of the pawl from the ratchet wheel when the weiqht of the load is removed from the support belt (as clarified in [0052] and further clarified and explained in claim 1 prior).
Regarding claim 12, Horndacher discloses (FIGS. 1-4) the device according to claim 10, wherein the damping system (correspondent to 37) comprises a lever arm (correspondent to lever of 27; FIG. 3) for being rotated in one direction about the second axis of rotation to a working position when the actuator element is driven about the second axis by the support belt (as illustrated in FIG. 4), and the lever arm is biased against said rotation into its working position to thereby dampen the engagement of the ratchet wheel by the pawl (As illustrated between FIGS. 3 and 4; further clarified in [0052]).
Regarding claim 17, Horndacher discloses (FIGS. 1-4) the device according to claim 8, wherein the second axis is defined by a rotatably mounted ancillary shaft (24; FIG. 3), and the pawl and the lever arm are fixedly mounted on the ancillary shaft (As illustrated in FIGS. 1 and 3).
Regarding claim 18, Horndacher discloses (FIGS. 1-4) the device according to any one of claims claim 8, wherein the actuator element comprises a shaft member (24; FIG. 3), and an end region of the at least one pawl is mounted to the shaft member for driving of the pawl (through 37; FIGS. 2-4) about the second axis of rotation (24; FIG. 3) when with the shaft member is driven about the second axis of rotation (As illustrated between FIGS. 3 and 4).
Regarding claim 22, Horndacher discloses (FIGS. 1-4) the device according to claim 1, wherein the support belt includes a coupling component ([0053]: “hook”) on a free end of the support belt for coupling of a load bearing element to the support belt. Where the title element “Hoist” clearly implicates the application of a load on the hook.
Regarding claim 23, Horndacher discloses (FIGS. 1-4) the device according to claim 22, wherein the load bearing element is a hoist (Title: “Hoist”) for facilitatinq raisinq and/or carryinq of the load (as previously explained in claim 22 prior).
Regarding claim 28, Horndacher discloses (FIGS. 1-4) a weight bearing device (Title: Hoist) for being located overhead (Title: Hoist) to support the weight of a load applied to the device in use (Title: Hoist), the device comprising: a reel (2; FIG. 1) for winding up or unwinding a support belt ([0002]: “cable”) for supporting the load, the reel being rotatable about a first axis of rotation (about 12; FIG. 1); a locking mechanism (correspondent to 24, 26-29; FIG. 3) for locking the reel against rotation about the first axis of rotation and thereby unwinding of the support belt (as illustrated between FIGS. 1 and 4, the locking mechanism (about 26/29) is a pawl and ratchet that arrests the rotation of the shaft 12); and an actuator element (about 27; FIG. 3) for being driven about a second axis of rotation (about 24; FIG. 3) to drive the locking mechanism (26/28; FIG. 3) to lock the rotation of the reel when the weight of the load is applied to the support belt, and wherein the reel is released by the locking mechanism when the weight of the load is removed from the support belt. Notably, in [0010] it is disclosed that “If the rotational speed of the cable drum increases, the rotational speed of the driving toothed wheel also increases. Due to the increased speed, the anchor is now accelerated more in the direction of engagement with the ratchet wheel and, consequently, lifts off the tip of the toothed wheel” and in [0055] “As soon as an overspeed occurs, the anchor engages in the ratchet wheel and causes a rotary movement of the carrier on which the anchor is seated. This rotary motion is used to trigger a mechanical braking arrangement coupled to the cable drum.” And [0049] “the amplitude has become large enough, the pawl 28 will move closely enough in the direction of the shaft 18 that the pawl 28 will enter the gap between two detent teeth 32. In that event, the steep flank 33 of the pawl 28 moves against the corresponding steep flank of the pawl 28 and locks the anchor 26 in this engagement position” Where notably, an increase of speed is respective to an increased load upon the hoist system, and unlocks when such load is removed as such lock system is mechanically driven [0011]. Where it is considered that applicant sets forth in Specification [page 11] “support belt 26 can be any type of belt deemed suitable and may, for example be a… cable”. Therefore, Horndacher would avail an appropriate ‘support belt’ as understood by applicant’s disclosure.
Regarding claim 50, Horndacher discloses (FIGS. 1-4) a method for raising and/or carrying a load (Title: hoist), comprising: providing a weight bearing device (As illustrated in FIGS. 1-4) the device having a support belt ([0002]: “cable”) for supporting the load; a reel (2; FIG. 1) for winding up or unwinding the support belt, the reel being rotatable about a first axis of rotation (about 12; FIG. 1); a locking mechanism (correspondent to 24, 26-29; FIG. 3) for locking the reel against rotation about the first axis of rotation and thereby unwinding of the support belt (as illustrated between FIGS. 1 and 4, the locking mechanism (about 26/29) is a pawl and ratchet that arrests the rotation of the shaft 12); and an actuator element (about 27; FIG. 3) for being driven about a second axis of rotation (about 24; FIG. 3) to drive the locking mechanism (26/28; FIG. 3) to lock the rotation of the reel when the weight of the load is applied to the support belt, and wherein the reel is released by the locking mechanism when the weight of the load is removed from the support belt; and raising or lifting the load whilst using the device to support the weight of the load via the support belt of the device (title: Hoist and clarified in [0052]). Notably, in [0010] it is disclosed that “If the rotational speed of the cable drum increases, the rotational speed of the driving toothed wheel also increases. Due to the increased speed, the anchor is now accelerated more in the direction of engagement with the ratchet wheel and, consequently, lifts off the tip of the toothed wheel” and in [0055] “As soon as an overspeed occurs, the anchor engages in the ratchet wheel and causes a rotary movement of the carrier on which the anchor is seated. This rotary motion is used to trigger a mechanical braking arrangement coupled to the cable drum.” And [0049] “the amplitude has become large enough, the pawl 28 will move closely enough in the direction of the shaft 18 that the pawl 28 will enter the gap between two detent teeth 32. In that event, the steep flank 33 of the pawl 28 moves against the corresponding steep flank of the pawl 28 and locks the anchor 26 in this engagement position” Where notably, an increase of speed is respective to an increased load upon the hoist system, and unlocks when such load is removed as such lock system is mechanically driven [0011]. Where it is considered that applicant sets forth in Specification [page 11] “support belt 26 can be any type of belt deemed suitable and may, for example be a… cable”. Therefore, Horndacher would avail an appropriate ‘support belt’ as understood by applicant’s disclosure.
Further, it is considered under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Notably, because the prior art device is the same, the device will inherently perform the claimed process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, and is/are rejected under 35 U.S.C. 103 as being unpatentable over Horndacher in view of Gilman (U.S. Pub. No. 20060169957).
Regarding claim 13, Horndacher discloses (FIGS. 1-4) the device according to claim 12.
However, Horndacher does not explicitly disclose wherein the damping system further comprises a pair of permanent magnets for being moved relative to one another into a magnetically repelling relationship to bias the lever arm against rotation into its working position.
Regardless, Gilman teaches a ratchet and pawl damping system (23-1/23-2/23-3/47-1); FIG.  further comprises a pair of permanent magnets (23-1/23-2/23-3/47-1; FIGS. 1) for being moved relative to one another into a magnetically repelling relationship to bias the lever arm against rotation into its working position ([0051]: “the use of magnetic forces (rather than spring forces) to bias pawl 39 into engagement (as well as disengagement) with ratchet 31 serves as a principal novel feature of the present invention”.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the use of magnets as Gilman teaches (23-1/23-2/23-3/47-1; FIGS. 1) for the springs of Horndacher (37; FIGS. 2-4). Where the results would have been predictable as both Gilman and Horndacher are concerned with ratchet locking assemblies activated by bias means. Where Gilman further acknowledges “In particular, it should be noted that the use of magnetic biasing means for selectively engaging a ratchet wheel with a pivotable pawl introduces a number of notable advantages over conventional spring biasing means for engaging a ratchet wheel with a pivotable pawl”. Where Horndacher is a spring biasing means for engaging a ratchet wheel with a pivotable pawl (as illustrated in FIGS. 3-4). Therefore, it would have been eminently advantageous as Gilman further states [0052] “the use of magnetic biasing means for selectively engaging a ratchet wheel with a pivotable pawl renders said winch simpler in its construction and less expensive to manufacture, which is highly desirable” [0053] “the use of magnetic biasing means for selectively engaging a ratchet wheel with a pivotable pawl renders said wench more reliable over time (due to the elimination of unreliable moving mechanical parts), which is highly desirable” and so on.
Regarding claim 14, Horndacher in view of Gilman discloses the device according to claim 13, wherein the one said magnet is disposed for being moved into the magnetically repelling relationship with the other one of the magnets with the rotation of the lever arm (as conveyed through the combination set forth in claim 13 prior), the magnetic repulsion between the magnets being {configured} to drive the magnets apart to rotate the lever arm about the second axis of rotation in an opposite direction to release the pawl from engagement with the ratchet wheel upon the weight of the load being removed from the support belt (in deference to [0052] of Horndacher; with consideration to the magnets set forth in the combination of claim 13 above).
Regarding claim 15, Horndacher in view of Gilman discloses (Gilman: FIG. 1) the device according to claim 14, wherein the one said magnet is mounted to the lever arm (as set forth in the combination of claim 13 prior) and the other one of the magnets is mounted in a fixed position (as conveyed through Gilman: FIG. 1).
Claim(s) 24-27, 40, and 51, and is/are rejected under 35 U.S.C. 103 as being unpatentable over Horndacher in view of Chepurney et al. (U.S. Pub. No. 20100270252); hereafter “Chepurny”.
Regarding claim 24, Horndacher discloses (FIGS. 1-4) the device according to claim 1.
However, Horndacher does not explicitly disclose wherein the device is configured for being mounted to a ceiling of a room on an overhead track for movement of the device along the track.
Regardless, Chepurny teaches (FIGS. 1, 2, and 5) a hoisting device (as illustrated in FIGS. 1 and 2) wherein the device is configured for being mounted to a ceiling of a room ([0039]: ceiling lifts 10) on an overhead track (22; FIG. 2) for movement of the device along the track (as illustrated in FIG. 2; and clarified in [0039]).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the overhead ceiling mounted lifting arrangement, track, and rollers of Chepurny (as illustrated in FIGS. 2; 10/12/20/22) into the hoist of Horndacher (as illustrated in FIGS. 1-4). Where the results would have been predictable as both Horndacher and Chepurny are concerned with hoisting assemblies. While it is considered that it would be eminently advantageous to modify Horndacher’s assembly to an overhead roller/rail construction as Chepurny as such modification would permit Horndacher extensively more operable space and maneuvers thereto, and may extend such operations to a hospital setting as Chepurny contemplates ([0039]: “When the patient is lifted, the patient can be moved by rolling the lift unit 12 along the track”).
For the sake of conciseness, it should be understood the rationale for claims 40 and 51 are simultaneously contemplated as combinations of the above and are identical to claims 24 and claims 27 respectively.
Regarding claim 25, Horndacher in view of Chepurny discloses (Chepurny: FIGS. 1, 2, and 5) the device according to claim 1, wherein the device further comprises one or more rollers (Chepurny: 20; FIGS. 1, 2, and 5) for permitting mountinq on an overhead track (Chepurny: as illustrated in FIGS. 1 and 2) to permit rolling of the device along the track on the one or more rollers (as illustrated in FIGS. 1 and 2; clarified in [0039]).
Regarding claim 26, Horndacher in view of Chepurny discloses (Chepurny: FIGS. 1, 2, and 5) the device according to claim 25, wherein the device comprises at least one pair of opposed said rollers (20; as illustrated in FIGS. 1, 2, and 5, with opposed rollers both laterally and longitudinally opposed/mirrored).
Regarding claim 27, Horndacher in view of Chepurny discloses (Chepurny: FIGS. 1, 2, and 5) the device according to claim 1, wherein the load is a person (Chepurny: [0039] “patient”).
Regarding claim 40, Horndacher in view of Chepurny discloses (Chepurny: FIGS. 1, 2, and 5) the device according to claim 28 (as further set forth in claim 24 previously), wherein the device is mounted to a ceiling of a room (Chepurny: 10; as clarified in [0039]: “ceiling lifts”) on an overhead track (Chepurny: 22; FIGS. 1 and 2) for permitting movement of the device along the track (Chepurny: as illustrated between FIGS. 1 and 2; clarified in [0039]).
Regarding claim 51, Horndacher in view of Chepurny discloses (Chepurny: FIGS. 1, 2, and 5) the method according to claim 50 (as further previously set forth in claim 24 prior), wherein the load is a person (Chepurny: [0039] “patient”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning different ratchet and pawl systems, actuation schemes, arrangement of parts, and biasing mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/20/2022